NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 


                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Argued August 9, 2017 
                               Decided October 24, 2017 
                                             
                                        Before 
 
                          DANIEL A. MANION, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge
                           
                          DIANE S. SYKES, Circuit Judge 

 
No. 17‐1176 
 
WAYNE L. FELLERS,                           Appeal from the United States 
      Plaintiff‐Appellant,                  District Court for the Northern District 
                                            of Illinois, Eastern Division. 
      v.                                     
                                            No. 15‐cv‐00347 
MEGAN J. BRENNAN,                            
Postmaster General of the United States,    Robert W. Gettleman, 
      Defendant‐Appellee.                   Judge. 
 
                                       ORDER 

       After spats with coworkers occurring on a single day in 2014, Wayne Fellers 
brought this action against the United States Postal Service, claiming he was subjected 
to a hostile work environment based on his race and sex. The district court entered 
summary judgment for the Postal Service, explaining that a reasonable jury could not 
find from the evidence that a hostile work environment existed or that the Postal 
Service had been negligent in addressing Fellers’s allegations. He challenges these 
conclusions.   
 
       When reviewing the entry of summary judgment, we construe the evidence in 
the light most favorable to the opposing party. See Liu v. Cook Cty., 817 F.3d 307, 309 
No. 17‐1176                                                                           Page 2 
 
 
(7th Cir. 2016). On a Saturday in February 2014, Fellers was working as a custodian at a 
Postal Service facility in suburban Chicago. Ron Crumbley, a supervisor, instructed 
Fellers and another custodian to wax the floors in two employee locker rooms. 
Crumbley told them to discourage coworkers from entering while they worked.   
 
        The two custodians were working in the men’s locker room when a white 
coworker wanted to access his locker. Fellers, who also is white, told the coworker to 
stay out, but the coworker called Fellers a “fucking asshole” and entered the locker 
room. Later, a second male coworker, of Asian descent, ignored the “closed” signs 
Fellers had put down and walked on the new wax finish, leaving footprints and 
upsetting Fellers. 
          
        Fellers and the other custodian then moved to the women’s locker room, again 
posting signs announcing that the area was closed for waxing. Nevertheless, two female 
employees, one black and the other Asian, asked to enter the locker room. When Fellers 
said no, they entered anyway. The black woman called Fellers a “dumb, stupid 
snowflake,” “dumb, stupid white boy,” and “dumb, stupid fucking asshole white boy.” 
The other woman refrained from insulting Fellers but shocked him by changing her 
clothes in his presence. Meanwhile a third woman had entered, and she laughed at the 
insults and Fellers’s discomfort.   
         
        After five minutes of being ridiculed, Fellers left the locker room and located the 
women’s supervisor, Bernie Hudson. Hudson told Fellers to write a complaint and said 
he would handle the matter on Monday. Fellers also notified his own supervisor, 
Crumbley, who likewise instructed him to write a complaint. Fellers then returned to 
the women’s locker room, where he was subjected to further comments. He responded 
by obtaining permission to leave work early.   
         
        On Monday, Fellers submitted his complaint. He later asked the two supervisors 
if they had taken action, and they replied, “We’re taking care of it.” Hudson (who 
submitted a declaration during this litigation) maintains that he promptly confronted 
the black employee but dropped the matter after she denied—truthfully, he decided—
Feller’s allegations. Neither Hudson nor Crumbley received any further complaints 
from Fellers.   
         
        Based on these events, Fellers lodged an Equal Employment Opportunity 
complaint with the Postal Service. After the Postal Service declined to take action, 
No. 17‐1176                                                                                Page 3 
 
 
Fellers filed this suit. He claimed he was subjected to a hostile work environment 
because he is a white male, in violation of Title VII of the Civil Rights Act of 1964, 
see 42 U.S.C. § 2000e‐16(a). (He also asserted claims of age and disability discrimination 
but later abandoned them.) 
         
        Following discovery, the Postal Service moved for summary judgment. In 
granting that motion, the district judge reasoned that, even crediting Fellers’s account, 
his black coworker’s “arguably racist and/or sexist” comments “were not sufficiently 
severe, pervasive or offensive” to create a hostile work environment. In any event, the 
judge continued, the Postal Service could not be liable because coworkers, not 
supervisors, were the source of the harassment and Fellers lacked evidence suggesting 
that management had not done enough to end the harassment. Indeed, the judge 
added, “there is no evidence that the harassment continued after plaintiff reported it.” 
Fellers disputes these conclusions. 
         
        We start with the judge’s assessment that a jury could not reasonably find that 
the harassment was significant enough to constitute a hostile work environment. 
Title VII is violated when a “workplace is permeated with discriminatory intimidation, 
ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of the 
victim’s employment and create an abusive working environment.” Oncale v. Sundowner 
Offshore Servs., Inc., 523 U.S. 75, 78 (1998) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 
21 (1993)). To survive summary judgment, Fellers needed to provide evidence from 
which a jury reasonably could find “(1) that the work environment was both 
subjectively and objectively offensive; (2) that the harassment was based on 
membership in a protected class; (3) that the conduct was severe or pervasive; and 
(4) that there is a basis for employer liability.” Alexander v. Casino Queen, Inc., 739 F.3d 
972, 982 (7th Cir. 2014) (quoting Mendenhall v. Mueller Streamline Co., 419 F.3d 686, 691 
(7th Cir. 2005)).   
 
        We agree with the district judge that a jury could not reasonably find that the 
comments directed at Fellers created a hostile work environment. The existence of a 
hostile work environment depends on factors including “the frequency of improper 
conduct, its severity, whether it is physically threatening or humiliating (as opposed to 
a mere offensive utterance), and whether it unreasonably interferes with the employee’s 
work performance.” Boss v. Castro, 816 F.3d 910, 920 (7th Cir. 2016); see Nichols v. 
Michigan City Plant Planning Dep’t, 755 F.3d 594, 601 (7th Cir. 2014) (noting that the “key 
inquiry is whether the conduct was so severe or pervasive that it altered the conditions 
No. 17‐1176                                                                         Page 4 
 
 
of the employment relationship”). Fellers was not physically threatened, nor was the 
offensive conduct frequent—it occurred on a single day. And although the taunts from 
his black coworker referred to race and sex, her deplorable remarks—if Fellers’s 
recollection is accurate—are not meaningfully distinguishable from those in other cases 
where isolated epithets were legally insufficient to create a hostile work environment. 
See Nichols, 755 F.3d at 601 (concluding that coworker’s use of “black n‐‐‐‐r” was not 
sufficient to defeat summary judgment); Smith v. Ne. Ill. Univ., 388 F.3d 559, 566–67 (7th 
Cir. 2004) (deeming insufficient an overheard utterance of “black motherfuckers” 
directed at others). And while Fellers was shocked that a female coworker would 
change clothes in his presence, he was in the women’s locker room, making it 
implausible that she was engaging in discriminatory conduct “directed at” him. 
         
        Given our agreement with the district judge on this first point, we need not 
address Fellers’s additional contention that Postal Service management did nothing to 
address the alleged harassment. Accordingly, the judgment of the district court is 
         
                                                                               AFFIRMED.